 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   BONNI L. MALONE,                                      Case No.: 2:19-cv-00150-APG-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 25]
14   NANCY A. BERRYHILL,
15          Defendant(s).
16         On May 3, 2019, the Court denied Plaintiff’s motion for appointment of counsel and
17 extended the deadline for her opening motion to be filed to July 3, 2019. Docket No. 24. Now
18 pending before the Court is Plaintiff’s renewed motion for appointment of counsel. Docket No.
19 25. The Commissioner did not respond to the motion.
20         As the Court explained previously, it cannot make coercive appointments of counsel in
21 civil cases involving in forma pauperis litigants and requesting counsel for such litigants is done
22 only in “exceptional circumstances.” See Docket No. 24. The Court is not persuaded that
23 exceptional circumstances have been shown in this case, so the Court hereby DENIES the motion
24 for appointment of counsel.
25         The Court does, however, have a Pro Bono Pilot Program through which it can attempt to
26 locate attorneys who might be willing to represent a litigant without charge. See General Order
27 2014-01. Referral of a case to that pilot program is entirely discretionary. See id. Having
28 considered the pertinent factors, the Court hereby REFERS Plaintiff to the Pro Bono Pilot

                                                    1
 1 Program. Again, the Court cautions that referral to the program does not guarantee that an attorney
 2 will be located to assist Plaintiff on this case, only that efforts will be made to find one.
 3         In light of the above, the Court also EXTENDS the deadline for Plaintiff to file her opening
 4 motion to September 30, 2019. This deadline applies regardless of whether Plaintiff has obtained
 5 counsel by that date.
 6         Accordingly, the motion for appointment of counsel is DENIED, this case is REFERRED
 7 to the Pro Bono Pilot Program, and the deadline for Plaintiff to file her opening motion is
 8 EXTENDED to September 30, 2019.
 9         IT IS SO ORDERED.
10         Dated: July 23, 2019
11                                                                 ______________________________
                                                                   Nancy J. Koppe
12                                                                 United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
